The prosecution for the application has been reopened after the pre-appeal decision filed 4/22/2022.  Claims 33-52 are pending. 

Priority
	Applicant’s claim for the benefit of priority to the effective filing dates of the parent nonprovisional, PCT and foreign applications is denied.  A preliminary amendment filed with this application on 9/21/2018 introduced a requirement that the coating be “devoid of nitrogen-fixing bacteria”.  None of the benefit/priority documents appear to support this limitation.  The as-filed specification discusses nitrogen fixation only in paragraph 3 of the published application and there is only context of naturally occurring nitrogen-fixing rhizobia bacteria that are symbiotic with legumes.  The contents of the Canadian priority documents are similar. The effective filing date of the claims is the actual filing date unless certain conditions are met; see MPEP 2152.01.  In this case, the parent applications fail to provide adequate support under 35 U.S.C. 112(a) for any of the claims, as discussed below, and so neither of conditions (A) or (D) applies.  See also MPEP 216 (To be entitled to a right of priority, “[t]he foreign application must be examined for the question of sufficiency of the disclosure under 35 U.S.C. 112(a) as well as to determine if there is a basis for the claims sought.)”.
	The effective filing date of all claims in this application is 9/21/2018, the date this application was filed with the USPTO. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 33-52 rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 claims a treated seed comprising a plant seed coated with a composition which comprises at least one isoflavonoid and is devoid of nitrogen-fixing bacteria which is not supported by the specification.  However, the specification only mention N-fixing bacteria as organisms that naturally found is agricultural soils.  The specification describes pre-treating soil with rhizobia or soil which has an indigenous population of rhizobia (page 6).  Therefore, the disclosure does not clearly convey to a person of ordinary skill in the art that applicants possessed a seed coated with genisein and/or daidzein but that is devoid of nitrogen-fixing bacteria because the specification fails to show clear possession of this property.  Rather the specification implies that nitrogen fixing bacteria is a natural organism that would naturally accompany non-legume seeds found in nature.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 33-35, 38-46 and 49-52 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McIver et al. (US 2009/0305895; published December 10, 2009).
	Applicant claims a treated seed comprising a plant seed coated with a composition which comprises at least one isoflavonoid and is devoid of nitrogen-fixing bacteria (claim 33).  The seed is preferably a non-legumous seed, such as corn seed (claims 34 and 35).  
McIver et al. disclose one or more isoflavonoid compounds applied prior to planting up to 365 days directly to seed which improves seed germination, emergence and plant growth (abstract).  The Soybean seeds coated with two isoflavonoids performed better (Table 15).  Corn seeds coated with various levels of genistein were planted wherein 50-400 uM genistein solutions is applied at a rate of 0.3 ml per 100 corn seeds [0030-31].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 22-27 of U.S. Patent No. 10,117,432.
US patent 10,117,432 claims method of applying to a non-legume seed a composition that comprises at least one isoflavonoid and that is devoid of nitrogen-fixing bacteria which improve plant health (claim 1).  The patent also includes claims to seed treated according to the method (claims 26 and 27).  Therefore, the patent necessarily generates the coated seeds by the applying step and the addition claims which include treated seeds.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over McIver et al. (US 2009/0305895; published December 10, 2009).
Applicant’s Invention
Applicant claims a treated seed comprising a plant seed coated with a composition which comprises at least one isoflavonoid and is devoid of nitrogen-fixing bacteria (claim 33).  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

McIver et al. disclose one or more isoflavonoid compounds applied prior to planting up to 365 days directly to seed which improves seed germination, emergence and plant growth (abstract).  The Soybean seeds coated with two isoflavonoids performed better (Table 15).  Corn seeds coated with various levels of genistein were planted wherein 50-400 uM genistein solutions is applied at a rate of 0.3 ml per 100 corn seeds [0030-31].  With respect to claims 36 and 37 of the instant application, McIver et al. teaches other crops treated with the compounds include soybean, peas tomato and wheat ([0035-37] & Table 10).  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
McIver teaches treating cherry tomato seedlings and wheat with the seed coater soil.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of McIver et al. and include treating tomato seed and wheat seed with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of McIver et al. to include treating tomato and wheat seed since they are crops which are taught to be treated with seed coater soil.  

Claims 47 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over McIver et al. (US 2009/0305895; published December 10, 2009) in view of Hoffmann (US 2014/0228393; published August 14, 2014).
Applicant’s Invention
Applicant claims a treated seed comprising a plant seed coated with a composition which comprises at least one isoflavonoid and is devoid of nitrogen-fixing bacteria (claim 33).  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

McIver et al. disclose one or more isoflavonoid compounds applied prior to planting up to 365 days directly to seed which improves seed germination, emergence and plant growth (abstract).  The Soybean seeds coated with two isoflavonoids performed better (Table 15).  Corn seeds coated with various levels of genistein were planted wherein 50-400 uM genistein solutions is applied at a rate of 0.3 ml per 100 corn seeds [0030-31].  	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
McIver does not teach treating seeds with daidzein or a combination of daidzein and genistein.  It is for this reason that Hoffmann et al. is joined.
Hoffmann et al. a nematicide compound which is used to treat seeds (abstract, [0020]).  The compounds are useful as seed treatments that protect against fungi, bacteria and nematodes in the soil [0276].  Seed treatments include one or more isoflavones which include genistein and daidzein which increase the level of root colonization by mycorrhizal fungi and enhance the root uptake of nutrients [0279].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both McIver et al. and Hoffman et al. are drawn to seed treatments which improve plant health.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of McIver et al. and Hoffman et al. to include daidzein or a combination of daidzein and genistein with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of McIver et al. and Hoffmann et al. to include daidzein or a combination of daidzein and genistein because Hoffmann et al. teach both compounds are known isoflavones that improve nutrient uptake and treatments include one or more isoflavones.  Therefore, one of ordiarny skill seeking to improve a seed treatment would have been motivated to add daidzein or combination of daidzein and genistein to the seeds.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                              
/ANNE M. GUSSOW/         Acting Director of Technology Center 1600